                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TENNESSEE
                                     WESTERN DIVISION


     TIANA M. SANDERS,                              )
                                                    )
             Plaintiff,                             )
                                                    )        No. 2:19-cv-02831-TLP-tmp
     v.                                             )
                                                    )
     FEDEX EXPRESS CORP., et al.,                   )
                                                    )
             Defendants.                            )


                   ORDER ADOPTING REPORT AND RECOMMENDATION


           Plaintiff Tiana M. Sanders sued pro se alleging that Defendant FedEx Express Corp.

    (“FedEx”) and four individual Defendants—Joseph R. Slager, Rachael L. Kirkpatrick, Christi

    C. Free, Patrick H. Whalen—violated her rights under Title VII of the Civil Rights Act of 1964,

    42 U.S.C. §§ 2000e-2000el7 (“Title VII”). 1 (ECF No. 1.)

           Under Administrative Order 2013–05, the case was referred to the Magistrate Court for

    management and either to determine or to submit a report and recommendation on pretrial

    matters. The Magistrate Judge issued a Report and Recommendation (“R&R”) recommending

    that the Court dismiss Plaintiff’s claim against the four individual Defendants. 2 (See ECF No.

    10.)




1
  Plaintiff later amended her complaint. (See ECF No. 9.) But, in her amended complaint, she
focuses her allegations as brought exclusively against FedEx. (See id.)
2
 The Magistrate Judge separately ordered that the Clerk issue process for FedEx. (See ECF No.
11.)
      For the reasons below, the Court ADOPTS the R&R in whole and DISMISSES WITH

PREJUDICE Plaintiff’s claims against the four individual Defendants.

I.    The R&R

      The Magistrate Judge first noted that “it is unclear whether Sanders seeks to assert Title

VII claims against the four individuals named as defendants in her original complaint (Joseph

R. Slager, Rachael L. Kirkpatrick, Christi C. Free, and Patrick H. Whalen).” (ECF No. 10 at

PageID 100.) But, “[t]o the extent that [Plaintiff] intended to do so, the amended complaint

fails to state a claim against them because Title VII ‘limit[s] liability to the employer.’” (Id.)

(quoting Wathen v. Gen. Elec. Co., 115 F.3d 400, 404 n.6 (6th Cir. 1997)).

      As the Magistrate Court noted, “‘an individual employee/supervisor, who does not

otherwise qualify as an ‘employer,’ may not be held personally liable under Title VII.’” (Id.)

(quoting Colston v. Cleveland Pub. Library, 522 F. App’x 332, 336 (6th Cir. 2013)). And “‘an

“employer” does not include the “supervisors,” “managers,” or “co-workers” of a plaintiff.’”

(Id.) (quoting Han v. Univ. of Dayton, 541 F. App’x 622, 629 (6th Cir. 2013)).

      As a result, the Magistrate Judge found that, “even if the individual defendants named by

[Plaintiff] played a supervisory or managerial role in the events underlying the amended

complaint, [Plaintiff] could not state a claim against them under Title VII.” (Id.)

II.   Disposition

      Under Federal Rule of Civil Procedure 72(b)(2), “[w]ithin 14 days of being served with a

copy of the recommended disposition, a party may serve and file specific written objections to

the proposed findings and recommendations.” Fed. R. Civ. P. 72(b)(2). But no party objected

to the R&R, and the time for filing objections has expired. See Fed. R. Civ. P. 5(b)(2), 6(d),

72(b)(2). “When no timely objection is filed, the court need only satisfy itself that there is no



                                                 2
clear error on the face of the record in order to accept the recommendation.” Fed. R. Civ. P.

72(b) advisory committee notes.

      Having reviewed the R&R and the entire record here, the Court finds no clear error and

ADOPTS the R&R in whole. Thus, the Court DISMISSES WITH PREJUDICE Plaintiff’s

claim against the four individual Defendants— Joseph R. Slager, Rachael L. Kirkpatrick,

Christi C. Free, and Patrick H. Whalen.

      SO ORDERED, this 3rd day of April, 2020.

                                             s/Thomas L. Parker
                                            THOMAS L. PARKER
                                            UNITED STATES DISTRICT JUDGE




                                               3
